UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1683


ANA ESTELA PADILLA DE ORELLANA,

                    Petitioner,

             v.

WILLIAM P. BARR, Attorney General,

                    Respondent.



On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: April 10, 2019                                         Decided: April 24, 2019


Before KING and FLOYD, Circuit Judges, and SHEDD, Senior Circuit Judge.


Petition denied by unpublished per curiam opinion.


Daniel Christmann, CHRISTMANNLEGAL, Charlotte, North Carolina, for Petitioner.
Joseph H. Hunt, Assistant Attorney General, Anthony C. Payne, Assistant Director,
Jennifer A. Bowen, Office of Immigration Litigation, Civil Division, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Ana Estela Padilla De Orellana, a native and citizen of El Salvador, petitions for

review of an order of the Board of Immigration Appeals (Board) dismissing Padilla De

Orellana’s appeal from the immigration judge’s denial of her applications for asylum,

withholding of removal, and protection under the Convention Against Torture. We have

thoroughly reviewed the administrative record and conclude that substantial evidence

supports the Board’s determinations. Accordingly, we deny the petition for review for the

reasons stated by the Board. See In re Padilla De Orellana (B.I.A. May 25, 2018). We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                    PETITION DENIED




                                           2